             Case 1:20-bk-10089-MT                                       Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                      Desc
                                                                         Main Document     Page 1 of 13




   Debtor    1           Carlos Rrcardo Fernandez
                         F rs1   Name                   Mrod e   Nanre              Last Name

   Debtor 2               Evelyn Mansilla Fernandez
   (Spouse, f fr ing)    F rs1   Name                   M oo e   Name               Last Name


   Un ted States Bankruptcy Court for         the:   Central DiStfiCt Of CalifOrnia
   Case number            1   :20-bk-10089
   (lf known)                                                                                                                                        D   Check if this is an
                                                                                                                                                         amended filing




 Official Form 107
 Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                                                                                        04t19

 Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
 information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                      Give Details About Your Marital status and where You Lived Before
 !@

   1. What is your current marital status?

        EI    Married
        El    Not married


   z. During the last 3 years,               have you lived anywhere otherthan where you live now?

        EI uo
        El Yes. List all of the places          you lived in the last 3 years. Do not include where you live now

                 Debtor 'l:                                                   Dates Debtor      1   Debtor    2                                            Dates Debtor 2
                                                                              lived there                                                                  lived there


                                                                                                    E Srru as Debtor          1                           El Srr"   as Debtor    1




                                                                             From                                                                            From
                  Number            Slreel                                                             Number        Street
                                                                             To                                                                              To




                  City                                State ZIP Code                                   CitY                       State ZIP Code

                                                                                                    E S"."        as Debtor   1                           El srr"   as Debtor    1




                                                                              From                                                                           From
                  Number            Street                                                             Number        Street
                                                                              To                                                                             To




                  City                                State ZIP Code                                   City                       state   zlP code


   3. Within the last 8 years, did you ever      live with a spouse or legal equivalent in a community property state orterritory? (Community property
        slafes and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        D       tto
        B     yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 ]!!!!                Explain the Sources of Your lncome
Official Form 107                                         Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                    page   I
             Case 1:20-bk-10089-MT                                 Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                      Desc
                                                                   Main Document     Page 2 of 13


Debtor   1
                    Carlos Ricardo Fernandez                                                                           Case number rrtno, 1    :20-bk-10089
                                      MiCd:e Name




 4   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part{ime activities.
     lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     B       t"to
     E       Yes. Fill in the details

                                                                   Debtor   1                                                    Debtor 2

                                                                   Sources of income                Gross income                 Sources of income            Gross income
                                                                   Check all that app y.            (before deductions and       Check all that apply.        (before deductions and
                                                                                                    exclusions)                                               exclusions)


              From January 1 of current year until
                                                                   E wrg"a,       commLSSrons.                                   fl w.g".,   commissions,

              the date you filed for bankruptcy:
                                                                         bonuses,      tips             b                             bonuses, tips           $

                                                                   E     operatlng a business                                    E    Operating a business


              For last calendar year:                              fl w"g"., commissions,                                        tr   Wages commissions,
                                                                         bonuses, tips                                                bonuses, tips
              (January 1 to December 31,
                                                    ww
                                                                    fl   op"rrt   ng   a business                                tr   Operating a business



              For the calendar year before that:                    E    Wrg"", commissions,                                     E    Wrg".,   commissions,
                                                                         bonuses, tips                                                bonuses, tips
              (January   1   to December 31,        _)              El   operatlng a business                                    E    Operating a business
                                                    YYYY




     Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples ol other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     Llst each source and the gross income from each source separately. Do not include income that you listed in line 4.

     El      ruo
     EI      Yes. Fill in the details.
                                                                   Debtor   1                                                     Debtor 2

                                                                   Sources of income                    Gross income from         Sources of income            Gross income from
                                                                    Describe below.                     each source               Describe below.              each source
                                                                                                        (before deductions and                                 (before deductions and
                                                                                                        exclusions)                                            exclusions)



                                                                   Social Security                  $              1,976.00      Social Security                           2,536.00
               From January 1 of current year until                                                                                                           $
               the date you filed for bankruptcy:                  IRA                              $              3,097.00                                   $.

                                                                                                    $                                                         $


                                                                   Social Security                  $
                                                                                                                  23,340.00 SocialSecurity                               29,952.00
                For last calendar year:                                                                                                                       $
                                                                   IRA                              $
                                                                                                                  36,096.00
                (January     1   to December 31                                                                                                               $
                                                    y+F)

                For the calendar year before that:                 Social Security                                22,704.00 Social Security                   $          36,114.00

                (January     1   to December 31, 201       8   )   IRA                                           37,739.00                                    $

                                                                                                    $                                                         $




Official Form 107                                        Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                              page 2
         Case 1:20-bk-10089-MT                                   Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                           Desc
                                                                 Main Document     Page 3 of 13


Debtor   1   Carlos Ricardo Fernandez
              F rst   Name         M dd e    Name           Lasl Name
                                                                                                                Case number r,,r,",,,) 1    :20-bk-10089



             List Gertain Payments You Made Before You Filed for Bankruptcy
@

 6. Are either Debtor 1's or Debtor2's debts primarily consumer debts?

     E No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 1 1 U.S.C. $ 101(8) as
              ''incurred by an individual primarily for a personal, family, or household purpose."

              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825- or more?

              E       No, Go to line 7.

              E       Yes. List below each creditor to whom you paid a total of $6,825. or more in one or more payments and the
                           total amount you paid that credrtor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
              . Subject to adjustment on              4101122   and every 3 years after that for cases filed on or after the date of adjustment.

     E Y"..   Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a tolal of $600 or more?

              E       No. Go to line 7.

              EI Y"t.          List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                               creditor. Do not include payments for domestic support obligations, such as child support and
                               alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                               Dates of       Total amount   paid             Amount you still     owe        Was this payment for...
                                                                               payment


                        AMEX                                                 0M2020 g                     20,017.00          g               9,039.00 UMo,rgrs"
                                   N   ame
                                                                                                                                                              E    cu,
                        PO Box 297871                                        01,09,20?9 2t10t2020                        10,18/2020
                                                                                                                                                              Ef   Credlt card
                        Number      Streel                                   ot 01t2020
                                                                             12t30t2019 2/0s/2020                                                             fl
                                                                                                1                        1   011   5/2020                          Loan repayment


                                                                                                    0/25/2020
                                                                                                                                                              fl   suppliers or vendors
                        Ft. Lauderdale               FL      33329
                                                                                                1


                                                                                                                                                              fl   ot,",
                        cty                         stare        zLP    code 12i2312020         l0/2 l/2020


                        Citi Cards                                           Ol03l2O2O        g                 900'00       g               3,208'00 fl           Mo.tg"s"
                        Cred tor's Name
                                                                                                                                                      fl           c",
                        PO Box 7801 9                                        1210412019
                                                                                                                                                              EI   Credit card

                                                                                                                                                              E    Loan repayment
                                                                             11 10412019
                                                                                                                                                              D    Suppliers or vendors
                        Phoenix AZ                           85062                                                                                            E    otn"t
                        City                        State        Z P Code




                        Toyota Motor Credit                                  olryer2o $                    4,510.00          5              27
                                                                                                                                                 '027   '00 fl vo,rg,g"
                        Credrtor's Name
                                                                                                                                                              E car (Sienna & NX)
                        PO Box 9786                                          1?lt4E                                                                           E Credlt card
                        Number         Street
                                                                                                                                                              fl Loan repayment
                                                                             1210312019
                                                                                                                                                              El   Suppliers or vendors
                        Cedar          Rapids lA             52409           tti25t20t()                                                                      E ot,.t
                        C   ty                      State         ZIP Code


                                                                        CONTINUE,D ON NE,XT PAGE

Officiai Form 107                                      Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                                   page 3
             Case 1:20-bk-10089-MT              Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                        Desc
                                                Main Document     Page 4 of 13


Debtor   1     Carlos Ricardo Fernandez                                                  Case number (/     1   :20-bk-10089-MT




                                              coNTTNUATION OF PART 3, QUESTION # 6.




                                                             Dates   of   Total amount paid        Amount you still   owe   Was this payment for.
                                                             payment


                    Wells Fargo Dealer Services             1212312019     g          1182.00     g             6,123.00    El   Mo.tgrg"
                    Cred tor's Name
                                                                                                                            E}   c", (Prius)
                    PO Box 10709                            1112012019
                    N!mber    Slreet                                                                                        E    Credit card

                                                            1012112019
                                                                                                                            E    Loan repayment

                                                                                                                            E    Suppliers or vendors
                    Raleigh             NC    27605
                    CLty                         Z P Code
                                                                                                                            El otn",


                                                                                                                            E N,4o.tgrg"
                    Cred(ors Name
                                                                                                                            E c"t
                    Number     Street
                                                                                                                            El   cred t card

                                                                                                                            E    Loan repayment

                                                                                                                            E    Suppliers or vendors


                                                 Z P Code
                                                                                                                            fl   oti,"t




                                                                                                                            E    l,,to.tg"g"

                                                                                                                            El cu,

                    Number     Street
                                                                                                                            E    Cred t card

                                                                                                                            E    Loan repayment

                                                                                                                            E    supptiers or vendors

                                                                                                                            E    otn"t




Official Form 107                        Statement of Financial Affairs for lndividuals Filing for Bankruptcy                               page 3.1
          Case 1:20-bk-10089-MT                                             Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                      Desc
                                                                            Main Document     Page 5 of 13


Debtor   1         Carlos Ricardo Fernandez
                      F rst   Narile      MrCd   e   Name           Lasl Name
                                                                                                                case number (,,r,",,) 1 :20-bk-10089




 7. Within    1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      /nslders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20ok or more of their voting securities, and any managing
      agent,incudingoneforabusjnessyouoperateasasoleproprietor. 11U.S.C.$l0l.lncludepaymentsfordomesticsupportobligations,
      such as child support and alimony.

      EI     ruo

      E      Yes. List all payments to an insider.
                                                                                       of
                                                                                   Dates       Total   amount     Amount you   still   Reason for this payment
                                                                                   payment     paid               owe


                                                                                              b$
              lnsider s Name




              City                                          state   z   P   code



                                                                                               $_$
               lnsrder s Name



               Number           Slreet




               City                                         State   ZIP Code



  8   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
      an insider?
      lnclude payments on debts guaranteed or cosigned by an insider.

      EI     no
      E      Yes. List all payments that benefited an insider.
                                                                                      of
                                                                                   Dates            amount Amount you still
                                                                                                Total                                  Reason for this payment
                                                                                   payment      paid       owe                         lnclude creditor's name



               lnsrder s Name
                                                                                               $_$

               Number            Street




               Clty                                         State   ZIP Code




                                                                                               $_$
               lnsider's Name



               Number            Street




               City                                         State   Z P Code




Official Form 107                                             Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                page 4
             Case 1:20-bk-10089-MT                                           Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                Desc
                                                                             Main Document     Page 6 of 13


Debror   1          Carlos Ricardo Fernandez
                     F,rsl   Natrre            M dd e   Name           Lasl Name
                                                                                                                          case number (,,r"",,,) 1 :20-bk-1   0089




I!f!                ldentify Legal Actions, Repossessions, and Foreclosures
 g. Within      1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
       and contract disputes.

       EI     ruo

       E Y"r. F ll in the details
                                                                               Nature of the case                   Court or agency                                    Status of the case



               Case title                                                                                          Coud Name
                                                                                                                                                                       fl   Pending

                                                                                                                                                                       E    on appeat

                                                                                                                   Number     Street                                   E    Concluded


               Case number
                                                                                                                   Cily                    Slate   ZlP Code




               Case title                                                                                          Court Name
                                                                                                                                                                       El   cending

                                                                                                                                                                       E    on appeat

                                                                                                                   Number     Street                                   El   Concluded


               Case number
                                                                                                                   ctv                     State   ZIP Code



  i0. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
       Check all that apply and fill in the details below.

         EI   trto. Go to tine 11.
         C    Y"..   Fill in the information below.

                                                                                         Describe the property                                      Date             Value of the property




                      Creditor's Name



                      Number          Street                                             Explain what happened

                                                                                          D    Property was repossessed.
                                                                                          EI   Property was foreclosed.
                                                                                          E    Propeny was garnished.
                       City                                    st"r"   zrp   c"d"         lJ   Properly was attached, seized, or levied

                                                                                         Describe the property                                      Date              Value of the proPert)




                       Credrtor's Name




                                                                                          Explain what happened

                                                                                          E    Property was repossessed.
                                                                                          E    Property was foreclosed.

                       Crty                                    State   ZIP Code
                                                                                          D    Property was garnished.
                                                                                          E    Property was attached, serzed, or levied.




Official Form 107                                                Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                          page     5
         Case 1:20-bk-10089-MT                                        Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                Desc
                                                                      Main Document     Page 7 of 13


Debror   1          Carlos Ricardo Fernandez
                    F rsl   Name     MrdCie   Name                Last Name
                                                                                                                   case number   tr nowo 1   :20-bk-1 0089




 11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
       accounts or refuse to make a payment because you owed a debt?
       EI    no
       E Y"". FllL in the details.
                                                                          Describe the action the creditor took                               Date   action      Amount
                                                                                                                                              was taken
             Credrtor's Name



             Number         Street




                                               State   ZIP Code           Last 4 digits of account number: XXXX-


 12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
       creditors, a court-appointed receiver, a custodian, or another official?
       El    ruo

       E     ves

                    List certain Gifts and contributions
@
 l3.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
       EINo
       El    Yes. Fill in the details for each gift.


              Gifts with a total value of more than        5600           Describe the gifts                                                  Dates you   gave      Value
              per person                                                                                                                      the gifts




             Person to Whom You Gave the G ft




             Number         Streel



             Cily                              State   ZIP Code


             Person s relationship to you



             Gifts with a total value of more than        $600            Describe the gifts                                                  Oates you   gave     Value
             per person                                                                                                                       the gifts



                     to Whom You Gave the Gift




             N!mber         Street



             City                              State   ZIP Code


             Person s relationshrp to you



Official Form 107                                        Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                              page   6
                Case 1:20-bk-10089-MT                                   Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                           Desc
                                                                        Main Document     Page 8 of 13


Debtor      1         Carlos Ricardo Fernandez
                           Name              M dd e   Name         Lasl Name
                                                                                                                       case number n   nown.t   1   :20-bk-1 0089




 1+.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

           EI   no
           E    yes. Fill in the details for each gift or contribution.

                 Gifts or contributions to charities                      Describe   *tr"t yo, contributed                                           Date   you            value
                 that total more than $600                                                                                                           contributed




                Char ty's Name




                Number      Street




                City          State            ZIP Code




                        List certain Losses
E@
 r    5.   Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
           disaster, or gambling?

           EI   tto
           E    Yes.    F:r. .n   the details.

                 Describe the property you lost              and           Describe any insurance coverage for the    loss                           Date of   your        Value of proPerty
                 how the loss        occurred                                                                                                        loss                  lost
                                                                           lnclude the amount that insurance has paid. List pending insurance
                                                                           claims on line 33 of Schedule NB: Prapedy.




!fiI                    List Gertain payments or Transfers
  1   6.   Within 'l year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
           you consulted about seeking bankruptcy or preparing a bankruptcy petition?
           lnclude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           ENo
           El Y"r. F,,, ,n the delails
                                                                           Description and value of any property transferred                         Date payment     or   Amount of payment
                 Richard A. Grossman                                                                                                                 transfer was
                  Person Who Was Pa      d
                                                                                                                                                     made

                 18663 Ventura BIvd. Ste                      220         Money
                  Nrlrer      Sred                                                                                                                   0111412020            s          3,500.00


                                                                                                                                                                           $_
                 f    arzana                          CA     91356
                  cty

                 rag@law-grossman.com
                  Emeil or website address
                  N/A
                  Pe.son Who Made the Payment il Not You



Official Form 107                                              Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                                page 7
            Case 1:20-bk-10089-MT                            Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                         Desc
                                                             Main Document     Page 9 of 13


Debtor   1         Carlos Ricardo Fernandez                                                               case number   rr   r"o*nt 1   :20-bk-1 0089




                                                               Description and value of any property   transferred                       Date payment    or        Amount of
                                                                                                                                         transfer was   made       payment


              Person Who Was Pa     d

                                                                                                                                                               $

              Number       Street




                                          State   ZIP Code




               marl or webs te address



              Person Who Made the Payment if Not You



 17.    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.

        EI   tto
        E    Ves. Fill in the dera..s.

                                                               Description and value of any property transferred                         Date payment   or     Amount of payment
                                                                                                                                         transfer was
                                                                                                                                         made
                        Who Was PaLd



               Number      Street


                                                                                                                                                               $

               C   ty                     State   7lP Code

  18.   Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
        transferred in the ordinary course of your business or financial affairs?
        lnclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
        Do not include gifts and transfers that you have already listed on this statement.
        EI   tto
        El Yes. Fill     in the derails

                                                                Description and value of   property       Describe any property or payments         received         Date transfer
                                                               transferred                                or debts paid in exchange                                  was made

              Person Who Received Transfer



              Number       Street




              City                        State   ZIP Code


              Person's relatLonsh p to you


                        Who Received Transfer



              Number       Streel




              City                        State   ZIP Cade

              Person's relat onship to you

Official Form        107                             Statement of Financial Affairs for lndividuals Filing for     Bankruptcy                                           page 8
            Case 1:20-bk-10089-MT                                         Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                  Desc
                                                                          Main Document    Page 10 of 13


Debtor   1         Carlos Ricardo Fernandez
                      F   rst   Name      Middie   Name               Last Name
                                                                                                                           case number,,r-,",,, 1 :2O-bk-1   0089




 19.   Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
       are a beneficiary? (These are often called asset-protection devices.)

       fl    tto
       EI    Yes. Fill in tne detairs

                                                                              Description and value of the property transferred                                              Date transfer
                                                                                                                                                                             was made
                                                                             18622 Brasilia Dr., Porter Ranch, CA 91326; $755,438.
                                                                                                                                                                             0110112015
             Nameortrusr               Fernandez Family
                                                                             This is a revocable living trust wherein Debtors are the settlors,
             Trust                                                           trustees, and beneficiaries of the trust during their lifetimes.



]lf,f!             List Gertain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units
 20.   Within 'l year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
       closed, sold, moved, or transferred?
       lnclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
       brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
       Euo
       EI    Yes. Fill in the details.

                                                                                  Last 4 digits of account   number   Type of account   or        Date account   was   Last balance before
                                                                                                                      instrument                  closed, sold, moved, closing or transfer
                                                                                                                                                  or transferred
              Athene
              Name of Financial lnstitution
                                                                                  xxxx-rl 9 I 9                       Dcnectins                    1112512019 $glknown*
              ZZ@]lrlg-qrvp-tlsL
              Number Street                                                                                           E   savings

                                                                                                                      O      market xConvefted
                                                                                                                          Money                                     into Global Atlantic
              W. Des              Moines           lA      50266                                                      E   Brokerase IRA
              City                                 State   ZIP Code
                                                                                                                      3   otn..lRA

                                                                                  XXXX--                              E Chect<ing                                       $-
              Name of Financial lnstitution
                                                                                                                      E saring.
              Number Street                                                                                           D Money market
                                                                                                                      B Brokerage
                                                                                                                      O otn",
               City                                State   zlP Code

  21. Do  you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
       securities, cash, or other valuables?
       EI    No
       D Y"s. Fill in the details.
                                                                                  Who else had access to     it?                    Describe the contents                         Do you still
                                                                                                                                                                                  have it?

                                                                                                                                                                                  O   tto
               Name of Financial lnstitution
                                                                                                                                                                                  E   Y""

               Number Street                                                  Number      Street



                                                                              City          State      ZIP Code

               City                                State   ZIP Code



Official Form 107                                             Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                              page 9
          Case 1:20-bk-10089-MT                                     Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                    Desc
                                                                    Main Document    Page 11 of 13


Debror   1          Carlos Ricardo Fernandez
                       Name        Mrdd e   Name                Last Name
                                                                                                                           case number   or xnownt 1   :20-bk-1 0089



zz.Aave you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     EI   ruo

     E    Yes. Fill in the details.
                                                                       Who else has or had access to it?                        Describe the contents                      Do you still
                                                                                                                                                                           have it?

                                                                                                                                                                            Eruo
              Name of Storage Facility                                                                                                                                      E Y""
              Number     Street                                         Number    Street



                                                                        CityState ZIP Code

              City                       State      ZIP Code




Ef                    ldentify Property You Hotd or Gontrol for Someone Else
 za. Do you hold or control any property that someone else owns? lnclude any property you borrowed from, are storing for,
     or hold in trust for someone.
     EI      ruo
     E       Yes. Fill in the details.
                                                                       Where is the property?                                   Describe the property                  Value



              Owner's Name                                                                                                                                              $_
                                                                      Number    Street
              Number     Street




                                                                      City                            State     ZIP Code
              City                          State    ZIP Code



@                     Give Detaits About Environmentat Information

  For the purpose of Part 10, the following definitions apply:
     Environmental /aw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous ortoxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup ofthese substances, wastes, or material,
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     [d      ruo
     E       Ye". Fill in the details.
                                                                       Governmental        unit                      Environmental law, if you know       it           Date of notice




             Name of   site                                            Governmental unlt


             Number Street                                             Number    Street


                                                                       City                  State   ZIP Code



             City                        state      zlP code



Official Form 107                                       Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                              page   1   0
           Case 1:20-bk-10089-MT                                 Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                             Desc
                                                                 Main Document    Page 12 of 13


Debtorl            Carlos Ricardo Fernandez                                                                         case number   pr xnownl 1   :20-bk-1 0089




 25.   Have you notified any governmental unit of any release of hazardous material?

       EI   tto
       E    Yes. Fill in the details.
                                                                   Governmental      unit                       Environmental law, if you know     it                        Date of notice




             Name of   site                                        Governmental unit


             Number Street                                         Number   Street



                                                                   City                 State   ZIP Code


                                        State   ZIP Code


 26. Have    you been a party in any judicial or administrative proceeding under any environmental law? lnclude settlements and orders.

       Etr tto
       E    Yes. Fill in the details.
                                                                                                                                                                              Status of the
                                                                     Court or agency                                 Nature of the case
                                                                                                                                                                              case

            Case title
                                                                     Court Name
                                                                                                                                                                              E     eending

                                                                                                                                                                              E     on appeat
                                                                     Number    Street                                                                                         E     Concluded


            Case number                                              City                   State    ZIP Code




!!![                 Give Details About Your Business or Gonnections to Any Business
 27.   Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
          E A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or par.t-time
          E A member of a limited liability company (LLC) or limited liability partnership (LLP)
          E A partner in a partnership
          Ef An officer, director, or managing executive of a corporation
            Ef     An owner of at least 5% of the voting or equity securities of a corporation

       E    No. None of the above applies. Go to Part 't 2.
       EI   Yes. Check all that apply above and                fill in the details below for each business.
                                                                     Describethenatureofthebusiness                                 Employer ldentifi cation number
             primrosgHomghgalth, lnc.
                                                                                                                                    Do not include Social Security number or lTlN.
             ffi


             2.1    021 Devonshire ste.         206                 Home Health care Services
                                                                                                                                    ErN:        7 4-320                      9867
             W
                                                                     Name of accountant or bookkeeper                               Dates business existed

                                                                    Carlos R. Fernandez
             Chatsworth CA                      9131       1
                                                                                                                                    From 03/1 51201     71   6   01   I1   412020
             City                       State   ZIP Code

                                                                      Describe the nature of the business                           Employer ldentification number
                                                                                                                                    Do not include Social Security number or lTlN.


                                                                                                                                    EIN:
             Number Street
                                                                      Name of accountant or bookkeeper                              Dates business existed



                                                                                                                                    From _               To
             City                       State   ZIP Code


Official Form 107                                 Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                                            page   1   I
             Case 1:20-bk-10089-MT                             Doc 30 Filed 01/28/20 Entered 01/28/20 21:26:56                                                      Desc
                                                               Main Document    Page 13 of 13


Debtor   1          Carlos Ricardo Fernandez                                                                  Case number   (tr          1   :20-bk-10089



                                                                                                                                  Employer ldentifi cation number
                                                                 Describe the nature of the business
                                                                                                                                  Do not include Social Security number or lTlN.
                  Business Name
                                                                                                                                  EIN:

                  Number Street
                                                                 Name of accountant or bookkeeper                                 Dates business existed




                                                                                                                                  From                To
                  City                      State   ZIP Code




 28.   Within 2 years before you filed for bankruptcy, did you give              a   financial statement to anyone about your business? lnclude all financial
       institutions, creditors, or other parties.

       EI     tto
       E      Yes. Fill in the details below.

                                                                 Date issued




                                                                 Ml\,t/DD/YYYY



                  Number Street




                  City                      State   ZIP Code




                         sisn Betow
@
         I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
         answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
         in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
         18 U.S.C. SS 152, 1341,'15'19, and 3571.




             * 6.;* 4
                  Signature of Debtor   1                                            Si   gnature of


                  oare 01 12812020                                                   Ddre 01 12812020

             Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

             ENo
             EI ves

         Did you pay or agree to pay someone who is not an attorney to help you                        fill out bankruptcy forms?
             EI   no
             E    Yes. Name of person                                                                                 Attach the Bankruptcy Petition Preparef s Notice,
                                                                                                                      Declaration, and Signature (Official Form 1 19).




Official Form 107                                      Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                            page 12
